                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9        JAMES HEALY, on behalf of himself and all          CASE NO. C20-1473-JCC
          others similarly situated,
10
                                                             MINUTE ORDER
11                              Plaintiff,
                v.
12
          MILLIMAN, INC., d/b/a INTELLISCRIPT,
13
                                Defendant.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court on Plaintiff’s notice of intention to file a sur-reply,
18
     and Plaintiff’s related sur-reply (Dkt. Nos. 46, 47). Plaintiff filed the sur-reply on May 4, 2021
19
     requesting the Court strike portions of a declaration (Dkt. No. 45) filed by Defendant in support
20
     of its motion for summary judgment (Dkt. No. 19). The Clerk is DIRECTED to renote
21
     Defendant’s motion for summary judgment (Dkt. No. 19), along with related motions for a
22
     protective order (Dkt. No. 24) and to seal (Dkt. No. 34), to May 4, 2021. These filings will all be
23
     considered concurrently.
24
     //
25
     //
26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 1
 1        DATED this 4th day of May 2021.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Paula McNabb
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 2
